IN THE SUPREME COURT OF TEXAS


                                 No. 05-0291


             IN RE  THE OFFICE OF THE ATTORNEY GENERAL OF TEXAS


                      On Petition for Writ of Mandamus

ORDERED:

      Relator's unopposed motion  for  temporary  relief,  filed  April  14,
2005, is granted.   The following part  of  the  order  dated  February  17,
2005, in Cause  No.  1993-EM5-01271,  styled  In  the  interest  of  Theotis
Daniels a minor child,  in  the  131st  Judicial  District  Court  of  Bexar
County, Texas, is stayed pending further order of  this  Court:   "that  the
parties are to submit to parentage testing immediately  in  accordance  with
the agreed 'Order for Parentage Testing entered on February 23, 2004'."

            Done at the City of Austin, this September 2, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Gena Pelham, Deputy Clerk